Citation Nr: 1409103	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  07-40 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial evaluation higher than 20 percent for diabetes mellitus,   type II.

2. Entitlement to an increased evaluation for diabetic neuropathy of the right lower extremity, rated as 20 percent disabling from November 24, 2004 to February 1, 2012, and as 30 percent disabling thereafter.

3. Entitlement to an increased evaluation for diabetic neuropathy of the left lower extremity, rated as 20 percent disabling from November 24, 2004 to February 1, 2012, and as 30 percent disabling thereafter.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to February 2, 2012.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)                   in Montgomery, Alabama, as to the initial assigned disability evaluations for       diabetes mellitus, type II and diabetic neuropathy of the lower extremities, as well as the claim for a TDIU. 

The Board remanded this case in January 2012 to the RO (through the Appeals Management Center (AMC), which subsequently increased from 20 to 30 percent the evaluation for diabetic neuropathy on the right and left lower extremities, effective February 2, 2012; and further awarded a TDIU, from February 2, 2012.           Following this partial award, the claims remain on appeal to the extent indicated above on the title page. 

The Veteran's representative's October 2013 written brief presentation raises several additional issues not previously adjudicated:  (1) service connection for posttraumatic stress disorder (PTSD); (2) service connection for depressive disorder, including secondary to service-connected diabetes mellitus, type II and associated disorders; (3) service connection for gastroesophageal reflux disorder (GERD), including secondary to a claimed psychiatric disorder; and (4) service connection for hypertension, including secondary to a claimed psychiatric disorder.  These matters are not presently on appeal, and are herein referred to the RO for initial adjudication and consideration. 



FINDINGS OF FACT

1. The Veteran's diabetes mellitus does not require regulation of activities.

2. From November 24, 2004 to February 1, 2012, the Veteran had moderately severe sciatic neuropathy of the lower extremities, and subsequently this worsened to severe in degree with marked muscular atrophy as of February 2, 2012.

3. Resolving reasonable doubt in his favor, the Veteran was rendered incapable of securing and maintaining substantially gainful employment due to service-connected disability for the time period from November 24, 2004 through   February 1, 2012.  


CONCLUSIONS OF LAW

1. The criteria are not met for an initial evaluation higher than 20 percent for diabetes mellitus, type II.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.119, Diagnostic Code 7913 (2013).

2. The criteria are met for an increased evaluation for sciatic neuropathy of the left lower extremity to 40 percent from November 24, 2004 to February 1, 2012, and to 60 percent thereafter.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.123; 4.124a, Diagnostic Code 8620 (2013).

3. The criteria are met for an increased evaluation for sciatic neuropathy of the right lower extremity to 40 percent from November 24, 2004 to February 1, 2012, and to 60 percent thereafter.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.123; 4.124a, Diagnostic Code 8620 (2013).

4. The criteria are met for a TDIU from November 24, 2004 to February 1, 2012.                      38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), prescribes several requirements as to VA's duty to notify and assist a claimant with the development of a claim for compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Generally, proper notice must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The relevant notice information must have been timely sent, timeliness being defined as a sequence of events whereby notice  is provided in advance of the initial adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).                    

As to the Veteran's TDIU claim, both comprehensive and timely notice was afforded to him.  In any event, the disposition herein as to this claim will be favorable, so any notice deficiency was harmless error.

In regard to the claims on appeal for higher initial evaluation for service-connected diabetes mellitus and associated diabetic neuropathy of the lower extremities, the requirement of VCAA notice does not apply.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  This is the case here, in that the underlying claims for service connection have been substantiated, and no further notice addressing the downstream disability rating requirement is necessary.  

The RO/AMC has also complied with the duty to assist the Veteran through obtaining VA outpatient records, and arranging for VA Compensation and Pension examinations.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  In furtherance of these claims, the Veteran also provided personal statements.  He has not requested a hearing in connection with this matter.  There is no indication of any further available evidence or information which has not already been obtained. 

In sum, the record reflects that the facts pertinent to the claims being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  Accordingly,                  the Board will adjudicate the claims on the merits.

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R.            § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally,  the degrees of disability specified are considered adequate to compensate for a            loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, i.e., "staged" ratings.  Id., at 125-26.

A.  Diabetes Mellitus

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent rating for diabetes mellitus is warranted when the condition is manageable by restricted diet only.                A 20 percent rating is warranted for diabetes mellitus when requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when it requires insulin, restricted diet, and regulation of activities.            A 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

A note to the criteria provides that compensable complications of diabetes mellitus are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are to be considered              part of the diabetic process under Diagnostic Code 7913.

For purpose of applying Diagnostic Code 7913, medical evidence is required                 to show that occupational and recreational activities have been restricted.                     See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The criteria for increased rating for diabetes mellitus, type II beyond 20 percent,            at least as regarding the underlying condition (apart from secondary manifestations), have not been met in this case.  Central to the determination in this regard is lack of showing of "regulation of activities" as a requisite treatment modality.  Regulation of activities is a component of the criteria for the next higher schedular evaluation of 40 percent under Diagnostic Code 7913, and the report of a January 2013 VA Compensation and Pension examination rules out regulation of activities as part of the medical management of diabetes mellitus.  Whereas earlier clinical documentation made reference to the Veteran's need for curtailing daily physical activities, including an April 2009 VA treatment summary in particular, this was clearly in the setting of limitations inherently imposed by upper and lower extremity pain and fatigue brought upon by diabetic neuropathy.  The condition of diabetes mellitus was not the cause.  Consequently, the prerequisite for a higher          40 percent evaluation is not met.  Also noted incidentally is that the Veteran             does not manifest any of the additional requirements for establishing the still higher 60 percent rating, based on frequency of episodes of ketoacidosis or hypoglycemic reactions and/or required hospitalization and outpatient treatment.  Regardless,             the lack of regulation of activities is dispositive.  The claim for increase based on diabetes mellitus in itself is therefore being denied on these grounds.

The Board notes that the Veteran has been awarded separate ratings for diabetic neuropathy of the bilateral upper extremities, each rated as 20 percent disabling effective from February 2, 2012; as well as a separate 20 percent rating for diabetic retinopathy, effective from June 12, 2012.  He did not appeal these disability ratings.  In addition, the Board finds that separate ratings for these conditions are not warranted prior to February 2 and June 12, 2012, respectively, as such residuals were not demonstrated prior to those dates.  The Veteran failed to report for a VA eye examination scheduled in June 2005, and diagnostic testing (EMG/NCS) conducted in January 2005 did not show any peripheral neuropathy of the upper extremities.  Although the Veteran complained of numbness of the upper extremities, he was shown to have carpal tunnel syndrome rather than diabetic neuropathy.

B.  Diabetic Neuropathy of the Lower Extremities

The Veteran's service-connected diabetic neuropathy of the right and left lower extremities are each evaluated initially at 20 percent from November 24, 2004 to February 1, 2012, and then at 30 percent from February 2, 2012 onwards, pursuant to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8621, pertaining to neuritis affecting the external popliteal nerve (common peroneal).

Under Diagnostic Code 8621, disability ratings of 10 percent, 20 percent and              30 percent are assigned for incomplete paralysis of the external popliteal nerve that is mild, moderate, or severe in degree, respectively.  A 40 percent rating is assigned for complete paralysis of the external popliteal nerve, and contemplates foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id. 

The words "slight," "moderate" and "severe" as used in the various                 diagnostic codes are not defined in the VA Schedule for Rating Disabilities.   Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.              It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6

The Board likewise has taken into consideration the potential applicability of other diagnostic codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that  the Board's choice of diagnostic code should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 8620 applies to neuritis involving impairment to the sciatic nerve.  Under that diagnostic code, evaluations may be assigned for incomplete paralysis of this nerve group, when mild in degree, a 10 percent rating; moderate, a 20 percent rating; moderately severe, a 40 percent rating; and when severe in degree,          with marked muscular atrophy, warranting a 60 percent rating.  The maximum              80 percent evaluation is assignable for complete paralysis to this nerve group, where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

Upon reviewing all the evidence, the Board sees fit to adjust upward the compensation scheme for the Veteran's service-connected diabetic neuropathy of the right and left lower extremities.  Key to this determination is the February 2012 VA Compensation and Pension examination finding that significant sciatic nerve impairment was involved, which implicates Diagnostic Code 8520 (Diagnostic 8620 for neuritis of the same nerve group).  The VA examiner indicated the Veteran had incomplete paralysis of the sciatic nerve, but severe in degree, with marked muscular atrophy.  This finding was corroborated by the observations that                    the Veteran had substantial difficulty walking, with considerable pain and loss of sensory function in the lower extremities.  Therefore, the Board will increase     from 30 to 60 percent the evaluations for diabetic neuropathy, right and left lower extremities, effective February 2, 2012 (the date of the VA examination                       in question).  The VA examiner reported that complete paralysis was not present; therefore, the criteria for a 80 percent rating are not met.

As for the time period prior, the Board will presume that the sciatic nerve was also affected during this timeframe.  While evidence from this time period is more limited, probative weight is placed upon a September 2006 VA clinical record denoting that the Veteran experienced "progressive difficulty with this pain, ambulation and now he is having wasting of his legs such that he cannot work." Previously, a January 2005 VA Compensation and Pension examination indicated an EMG study consistent with peripheral neuropathy of the lower extremities probably from diabetes mellitus.  In light of the foregoing, the Board will assign       40 percent initial evaluations from November 24, 2004 to February 1, 2012 corresponding to moderately severe diabetic neuropathy in both the right and left lower extremities, in accordance with Diagnostic Code 8620.  In the absence of any evidence of severe incomplete paralysis with "marked" muscular atrophy, a higher 60 percent rating is not warranted.

C. Conclusion

Apart from the VA rating schedule, the potential application of other provisions of Title 38 of the Code of Federal Regulations has also been considered, including      38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

There is no basis to find that the Veteran's service-connected diabetes mellitus and peripheral neuropathy of the lower extremities present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and he does not manifest or describe symptomatology outside of those criteria.  The rating criteria premised upon treatment modalities, regulation of activities, and frequency of more severe complications fairly encompasses the scope of diabetes mellitus.  To the extent the Veteran has manifested various secondary complications of the underlying diabetes mellitus, including neuropathy, this has recognized through awards of separate compensable disability ratings.  

The Veteran's disorder does not present an exceptional disability picture as to render the schedular rating criteria inadequate.  The first stage of the standard for determining availability of an extraschedular rating not having been met,                      the potential application of the next two steps becomes a moot issue.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).                           See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown,                   8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for diabetes mellitus, but granting increased compensation for diabetic neuropathy to the lower extremities.  The preponderance of the evidence substantiates this outcome,                  and VA's benefit-of-the-doubt doctrine applies to the extent therein.                                    See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

TDIU prior to February 2, 2012

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2013).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

Provided a claimant does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he may still be entitled to this benefit on an extra-schedular basis under § 4.16(b) if it is established he is indeed unemployable on account of his service-connected disabilities.  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001) it was held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extra-schedular consideration.  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extra-schedular evaluation in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra.

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

By comparison, the impact of any nonservice-connected disabilities, or his advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the U.S. Court of Appeals for Veterans Claims (Court) has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").

The Board ascertains sufficient basis in the record upon which to award a TDIU from November 24, 2004 to February 1, 2012, which includes the remaining             time period not already recognized in the RO's grant of TDIU benefits to date.  
Whereas a June 2006 VA examiner for diabetes mellitus found the Veteran still     to be capable of sedentary employment, there is the aforementioned                  September 2006 VA outpatient clinical summary which considered the Veteran unable to work primarily due to diabetic neuropathy.  This places the evidence in a state of relative equipoise on the essential subject of employability due to service-connected disability.  Moreover, in light of the Board's decision above retroactively increasing compensation for diabetic neuropathy of the lower extremities,                     the Veteran now meets the schedular criteria for a TDIU from November 24, 2004 to February 1, 2012, based on a combined rating of 80 percent (when factoring all conditions attributable to common etiology of diabetes mellitus, and including the applicable bilateral extremity factor).  Resolving reasonable doubt in the Veteran's favor, a TDIU is awarded from November 24, 2004 to February 1, 2012.


ORDER

An initial evaluation higher than 20 percent for diabetes mellitus, type II, is denied.

The evaluation for diabetic neuropathy of the right lower extremity is increased to 40 percent initially from November 24, 2004 to February 1, 2012, and to 60 percent thereafter, subject to the law and regulations governing the payment of VA compensation benefits. 

The evaluation for diabetic neuropathy of the left lower extremity is increased to      40 percent initially from November 24, 2004 to February 1, 2012, and to 60 percent thereafter, subject to the law and regulations governing the payment of VA compensation benefits.

A TDIU from November 24, 2004 to February 1, 2012 is granted, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


